Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 28, 2016

                                       No. 04-16-00188-CR

                                  Pablo ALFARO-JIMENEZ,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9248
                         Honorable Jefferson Moore, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on November 28, 2016.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court